DETAILED ACTION
This Non-final action is responsive to communications: 05/04/2022.
Claims 1-12 are pending. Claims 1 and 5 are independent.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-12 (Species I) in the reply filed on 05/04/2022 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022. Applicant presented arguments in the response but applicant did not distinctly and specifically pointed out any supposed errors in the restriction requirement and the election without traverse is made final (MPEP § 818.03(a)). Claims 1-12 are pending in the application.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
5.	No priority claimed. See ADS.

Information Disclosure Statement
6.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/06/2019, 02/26/2020, 04/19/2021, 07/01/2021, and  09/01/2021. All  IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivard et al. (US 9,998,721 B2). 
Regarding independent claim 1, Rivard teaches an integrated circuit structure (Fig. 6C system, col. 3, lines 5-6. See Figs. 6A-6C) comprising: 
an array of cells arranged in columns and rows (Fig. 6C: 510 “pixel array”), 
wherein each cell (Fig. 6A: 600) comprises: 
a select transistor (Fig. 6A: 612) having a gate electrically connected to a word line for a row (Fig. 6A: “Row Select” line) and a source region (Fig. 6A: 608) electrically connected to a bit line for a column (Fig. 6A: 608 Out connected to Fig. 6C: 532, see col. 23, lines 12-15); 
a storage node (Fig. 6A: C) operably connected to the select transistor (Fig. 6A: 612), 

    PNG
    media_image1.png
    477
    680
    media_image1.png
    Greyscale

wherein the storage node stores a first data value (col. 22, lines 30-32: charge associated with  V2 potential); 
a sense node (Fig. 6A: 610 node) operably connected to the select transistor (Fig. 6A: 612); and 
a photodiode (Fig. 6A: 602 “photodiode”) electrically connected to the sense node (Fig. 6A: 610 node), 
wherein each cell is selectively operable in a functional computing mode (col. 22, lines 53-55 and col. 23, lines 12-23: operation mode defined by “sample” process), and 
wherein, during the functional computing mode ( “sample” process) in a specific cell within a specific row and a specific column (col. 23, lines 12-23: row and column), 
the photodiode of the specific cell performs a sensing process (“…photodiode …may be operable to measure or detect incident light…”) resulting in a second data value (charge associated with “I_PD” according to intensity of incident light) being output on the sense node (Fig. 6A in context of col. 22, lines 3-6, lines 30-41, lines 53-56) and 
a specific word line for the specific row is selectively activated causing the select transistor of the specific cell to switch to an ON state and a bit line voltage on a specific bit line for the specific column to be automatically adjusted as a function of both the first data value and the second data value (col. 22, lines 46-53: “…When row select 634(0) is active, transistor 612 provides a path for an output current from V1 to output 608(0). The output current is generated by transistor 610 in response to the voltage on the capacitor 604. When the row select 634(0) is active, the output current at the output 608(0) may therefore be proportional to the integrated intensity of the incident light 601 during the exposure time…”. Thus output depends on V2 and charge associated with “I_PD” according to intensity of incident light).
Regarding claim 2, Rivard teaches the integrated circuit structure of claim 1, wherein each cell further comprises a pixel that incorporates the photodiode (Fig. 6A: 602) and the sense node (Fig. 6A: 610) and wherein the pixel further comprises: 
a reset transistor (Fig. 6A: 614); and 
wherein the reset transistor (Fig. 6A: 614) and the photodiode (Fig. 6A: 602) are electrically connected in series between a positive voltage rail (Fig. 6A: V2) and a ground rail (Fig. 6A: ground terminal of 602), wherein the sense node (Fig. 6A: 610) is at a junction between the reset transistor (Fig. 6A: 614) and the photodiode (Fig. 6A: 602), and wherein a gate of the amplifying transistor (Fig. 6A: 610) is electrically connected to the sense node (Fig. 6A: 610).
Regarding claim 3, Rivard teaches the integrated circuit structure of claim 1, wherein each cell further comprises a memory structure (Fig. 6A: 614-604 with capacitor) that incorporates the storage node and that comprises any of a dynamic random access memory structure (Fig. 6A: 614-604 with capacitor) and a read only memory structure.

8.	Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panicacci et al. (US 9,848,141 B2).
Regarding independent claim 5, Panicacci teaches an integrated circuit structure (Fig. 3 pixel array and associated circuitry) comprising: 
an array of cells arranged in columns and rows (Fig. 3: 22 in context of col. 4, lines 17-2), 
wherein each cell (Fig. 4: 22 pixel cell) comprises: 
a select transistor (Fig. 4: 72 “row select transistor”); 
a dynamic random access memory structure (Fig. 4: 68-62 with charge storage capacitor) comprising a storage node (Fig. 4: Cfd) operably connected to the select transistor (Fig. 4: 72); 
a sense node (Fig. 4: FD) operably connected to the select transistor (Fig. 4: 72); and 

    PNG
    media_image2.png
    582
    461
    media_image2.png
    Greyscale


a photodiode (Fig. 4: 74 “photodiode”) electrically connected (Fig. 4: via 64) to the sense node (Fig. 4: 72); 
first word lines, each first word line (Fig. 4: row line connected to gate of 72) being electrically connected to gates of select transistors of all cells (Fig. 4: 72) in a corresponding row; and first bit lines, each first bit line (Fig. 4: 32) being electrically connected to source regions of select transistors (Fig. 4: source of 72) of all cells in a corresponding column (Fig. 4 in context of col. 8, lines 12-25) and , 
wherein each cell (Fig. 4: 22) is selectively operable in a storage node write mode, a storage node read mode, and a functional computing mode, 
wherein, during the storage node write mode (col. 7, lines 60-67) in a specific cell within a specific row and a specific column, a first data value is stored on the storage node of the specific cell (col. 7, lines 60-67: charge associated with supply voltage), 
wherein, during the storage node read mode in the specific cell, the first data value is read from the storage node of the specific cell (limitation is associated with reading Cfd charge without photodiode sample. See col. 15, lines 14-15; “operation mode”), and 
wherein, during the functional computing mode in the specific cell (photodiode sample mode), the photodiode of the specific cell performs a sensing process resulting in a second data value being output on the sense node (col. 7, lines 60-67 and col. 8, lines 1-19: supply voltage) and a specific word line for the specific row is selectively activated causing the select transistor of the specific cell to switch to an ON state (col. 7, lines 60-67 and col. 8, lines 1-19) and a bit line voltage on a specific first bit line for the specific column to be automatically adjusted as a function of both the first data value and the second data value (col. 7, lines 60-67 and col. 8, lines 1-25: “…When signal RS is asserted, transistor 72 turns on and a corresponding pixel value that is representative of the magnitude of the charge on floating diffusion node 66 is produced on pixel readout line 32…”. Charge on FD node is determined by charge from photodiode and charge from supply voltage).
Regarding claim 6, Panicacci teaches the integrated circuit structure of claim 5, wherein each cell further comprises a pixel (Fig. 4: 22) that incorporates the photodiode (Fig. 4: 74) and the sense node (Fig. 4: FD) and 
wherein the pixel further comprises: a reset transistor (Fig. 4: 62); and 
wherein the reset transistor and the photodiode are electrically connected in series between a positive voltage rail (Fig. 4: 2.5V) and a ground rail (Fig. 4: ground terminal of 74), 
wherein the sense node (Fig. 4: FD) is at a junction (Fig. 4: junction via 64) between the reset transistor (Fig. 4: 62) and the photodiode (see Fig. 4: 74), and wherein a gate of the amplifying transistor (Fig. 4: 70, col. 7, lines 55-60) is electrically connected to the sense node (Fig. 4: FD).
Regarding claim 7, Panicacci teaches the integrated circuit structure of claim 6, wherein the pixel further comprises at least one additional transistor (Fig. 4: 60).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Williams (US 2013/0075593 A1): Fig. 1-Fig. 8 disclosure applicable for all claims.
Shizukuishi (US 2010/0238310) : disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Allowable Subject Matter
Claims 4, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825